Exhibit 10.1
2009 Executive Officer Salaries
     As disclosed in the Form 8-K (No. 001-33435) filed with the Securities and
Exchange Commission on January 12, 2009, as part of Cavium Networks, Inc.’s (the
“Company”) overall cost reduction efforts in response to current global economic
conditions, on January 8, 2009, the Company’s Compensation Committee approved
management-recommended reductions in the base salaries of the Company’s
President and Chief Executive Officer, Vice President of Finance and
Administration and Chief Financial Officer, Vice President of IC Engineering,
Vice President and General Manager of Networking and Communications Division,
and Vice President and General Manager of Broadband Consumer Division, effective
January 1, 2009. Consequently, the salaries for the Company’s executive officers
in 2009, as compared to 2008, are as follows:

                                                      % of Salary              
          Reduction         2008 Salary   2009 Salary   from April        
(effective April 1,   (effective January   2008 to Name   Title   2008)   1,
2009)   January 2009(1)
Syed B. Ali
  President and Chief
Executive Officer   $ 295,000     $ 147,000       50 %
Arthur D. Chadwick
  Vice President of
Finance and
Administration, Chief
Financial Officer and
Secretary   $ 240,000     $ 180,000       25 %
Anil K. Jain
  Corporate Vice
President, IC
Engineering   $ 240,000     $ 180,000       25 %
Rajiv Khemani
  Vice President and
General Manager of
Networking and
Communications
Division   $ 275,000     $ 206,250       25 %
Sandeep Vij
  Vice President and
General Manager of
Broadband and
Consumer Division   $ 274,992     $ 206,244       25 %

 

(1)   An ending date for such salary reductions has not yet been set, but a
reinstatement of the prior salaries will be reviewed on a quarterly basis by the
Compensation Committee.

 